Cuyahoga App. No. 48914. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellant’s motion for appointment of counsel,
*1496IT IS ORDERED by the court that this matter be remanded to the court of appeals for appointment of counsel.
IT IS FURTHER ORDERED by the court that appointed counsel shall file a copy of the court of appeals’ entry of appointment.
IT IS FURTHER ORDERED by the court that appellant’s brief shall be due either forty days from the entry of the order of appointment of counsel by the court of appeals or forty days from the filing of the record, whichever occurs later.